            CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


     James Dupay,                                 Court No.:

                    Plaintiff,
     v.
                                                               COMPLAINT
     Equifax Information Services LLC,
     BMO Harris Bank, N.A.,
     CitiMortgage, Inc., JPMorgan Chase
     Bank, N.A., Cenlar FSB and Capital               JURY TRIAL DEMANDED
     One Bank (USA), N.A,

                    Defendants.


                                       INTRODUCTION

1.        The United States Congress has found the banking system is dependent upon

          fair and accurate credit reporting. Inaccurate credit reports directly impair the

          efficiency of the banking system, and unfair credit reporting methods

          undermine the public confidence, which is essential to the continued

          functioning of the banking system. Congress enacted the Fair Credit Reporting

          Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate reporting,

          promote efficiency in the banking system, and protect consumer privacy. The

          FCRA seeks to ensure consumer reporting agencies exercise their grave

          responsibilities with fairness, impartiality, and a respect for the consumer’s

          right to privacy because consumer reporting agencies have assumed such a

          vital role in assembling and evaluating consumer credit and other information

                                            Page !1 of 17
                                                       !
       CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 2 of 17




     on consumers. The FCRA also imposes duties on the sources that provide

     credit information to credit reporting agencies, called “furnishers.”

2.   The FCRA protects consumers through a tightly wound set of procedural

     protections from the material risk of harms that otherwise flow from inaccurate

     reporting. Thus, through the FCRA, Congress struck a balance between the

     credit industry’s desire to base credit decisions on accurate information, and

     consumers’ substantive right to protection from damage to reputation, shame,

     mortification, and the emotional distress that naturally follows from inaccurate

     reporting of a consumer’s fidelity to his or her financial obligations.

3.   James Dupay (“Plaintiff”), by Plaintiff’s attorneys, brings this action to

     challenge the actions of Defendants Equifax Information Services LLC

     (“Equifax”), BMO Harris Bank, N.A. (“BMO”), CitiMortgage, Inc. (“CITI”),

     JP Morgan Chase Bank, N.A. (“Chase”), Cenlar FSB (“Cenlar”), and Capital

     One Bank (USA), N.A (“CapOne”) (jointly as “Defendants”), with regard to

     erroneous reports of derogatory credit information to national reporting

     agencies and Defendants’ failure to properly investigate Plaintiff’s disputes.

4.   Defendants failed to properly investigate Plaintiff’s disputes, damaging

     Plaintiff’s creditworthiness.

5.   While many violations are described below with specificity, this Complaint

     alleges violations of the statutes cited in their entirety.



                                         Page !2 of 17
                                                    !
        CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 3 of 17




6.    Unless otherwise stated, all the conduct engaged in by Defendants took place

      in Minnesota.

7.    Defendants committed each of these violations knowingly, willfully, and

      intentionally, and Defendants did not maintain procedures reasonably

      adapted to avoid any such violation.

8.    Unless otherwise indicated, the use of Defendants’ names in this Complaint

      includes all agents, employees, officers, members, directors, heirs,

      successors, assigns, principals, trustees, sureties, subrogees, representatives,

      and insurers of Defendants named.

9.    Through this complaint, Plaintiff does not allege that any state court

      judgment was entered against anyone in error, and Plaintiff does not seek to

      reverse or modify any judgment of any state court.

                         JURISDICTION AND VENUE

10.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331.

11.   This Court has federal question jurisdiction because this case arises out of

      Defendants’ violation of federal law—the Fair Credit Reporting Act, 15

      U.S.C. §§ 1681 – 1681x (“FCRA”).

12.   Venue is proper pursuant to 28 U.S.C. § 1391 as all the events and omissions

      giving rise to Plaintiff’s claims occurred in Minnesota.




                                       Page !3 of 17
                                                  !
        CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 4 of 17




13.   Defendants are subject to the Court’s personal jurisdiction, as Defendants

      conduct business within Minnesota, and Defendants’ conduct giving rise to

      this action accrued in Minnesota.

14.   Plaintiff is informed and believes and thereon alleges that all acts of

      corporate employees as hereinafter alleged were authorized or ratified by an

      officer, director or managing agent of the corporate employer.

15.   Plaintiff is informed and believes and on that basis alleges that at all times

      mentioned herein Defendants were the principal, agent (actual or ostensible)

      or employee and in acting as such principal or within the course and scope of

      such employment or agency, took some part in the acts and omissions

      hereinafter set forth by reason of which each Defendant is liable to Plaintiff

      or the relief prayed for herein.

                                         PARTIES

16.   Plaintiff is a natural person residing in Anoka County, Minnesota.

17.   Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

18.   Defendant Equifax is an entity doing business in the State of Minnesota.

19.   Defendant Equifax’s registered agent address is: Corporation Service

      Company, 2345 Rice Street, Suite 230, Roseville, MN 55113.

20.   Defendant Equifax regularly assembles and/or evaluates consumer credit

      information for the purpose of furnishing consumer reports to third parties and



                                          Page !4 of 17
                                                     !
        CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 5 of 17




      use interstate commerce to prepare and/or furnish the reports. Equifax is a

      “consumer reporting agency” as that term is defined by 15 U.S.C. §1681a(f).

21.   Defendant BMO is an entity doing business in the State of Minnesota.

22.   Defendant BMO has its corporate headquarters located at 111 W. Monroe St.

      Chicago, Illinois 60603.

23.   The creditor named herein, BMO, is a furnisher of information as

      contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary

      course of business furnish information to a consumer credit reporting agency.

24.   Defendant CITI is an entity doing business in the State of Minnesota.

25.   Defendant CITI’s registered agent address is: C T Corporation System Inc.,

      1010 Dale Street N, St. Paul, MN 55117.

26.   The creditor named herein, CITI, is a furnisher of information as

      contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary

      course of business furnish information to a consumer credit reporting agency.

27.   Defendant Chase is an entity doing business in the State of Minnesota.

28.   Defendant Chase’s registered agent address is: C T Corporation System Inc.,

      1010 Dale Street N, St. Paul, MN 55117.

29.   The creditor named herein, Chase, is a furnisher of information as

      contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary

      course of business furnish information to a consumer credit reporting agency.

30.   Defendant Cenlar is an entity doing business in the State of Minnesota.

                                       Page !5 of 17
                                                  !
        CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 6 of 17




31.   Defendant Cenlar has its corporate headquarters located at 425 Phillips

      Boulevard, Trenton, NJ 08618.

32.   The creditor named herein, Cenlar, is a furnisher of information as

      contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary

      course of business furnish information to a consumer credit reporting agency.

33.   Defendant CapOne is an entity doing business in the State of Minnesota.

34.   Defendant CapOne has its corporate headquarters located at 1680 Capital

      One Drive, McLean, VA 22102.

35.   The creditor named herein, CapOne, is a furnisher of information as

      contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary

      course of business furnish information to a consumer credit reporting agency.

36.   Unless otherwise indicated, the use of Defendants’ names in this Complaint

      includes all agents, employees, officers, members, directors, heirs,

      successors, assigns, principals, trustees, sureties, subrogees, representatives,

      and insurers of the named Defendant.

                              FACTUAL ALLEGATIONS

37.   Plaintiff opened different accounts with Defendants BMO, CITI, Chase,

      Cenlar and CapOne from June 2005 to July 2012.

38.   These accounts were labeled and opened as follows:

      38.1.     BMO Harris Bank, N.A. Account with an account number

                beginning with 3543*: Opened on April 25, 2012;

                                       Page !6 of 17
                                                  !
        CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 7 of 17




      38.2.     BMO Harris Bank, N.A. Account with an account number

                beginning with 6078*: Opened on April 25, 2012;

      38.3.     CitiMortgage Account with an account number beginning with

                *2002: Opened on June 1, 2005;

      38.4.     Chase Auto Account with an account number beginning with

                *11012: Opened on May 3, 2010;

      38.5.     Cenlar Federal Savings Bank Account with an account number

                beginning with *3000: Opened on September 4, 2009;

      38.6.     Capital One Auto Finance Account with an account number

                beginning with *62062: Opened on February 1, 2008;

39.   Plaintiff either transferred/sold or paid the accounts listed in Paragraph 38.

40.   All accounts listed in Paragraph 38 are closed.

41.   Plaintiff transferred/sold or paid Plaintiff’s accounts on the following dates:

      41.1.     BMO Account 3543*: paid and closed on October 2013;

      41.2.     BMO Account 6078*: transferred/sold and closed on September

                2012;

      41.3.     CitiMortgage Account *2002 : paid and closed on July 2012;

      41.4.     Chase Auto Account *11012: paid and closed on May 2012;

      41.5.     Cenlar Federal Savings Bank Account *3000: transferred/sold and

                closed on February 2012;



                                        Page !7 of 17
                                                   !
        CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 8 of 17




      41.6.      Capital One Auto Finance Account with an account number

                 beginning with *62062: paid and closed on May 2010.

42.   It is illegal and inaccurate for Defendants to report any derogatory collection

      information about a loan account that is transferred/sold or paid, and closed.

43.   However, Defendants either reported or caused to be reported inaccurate

      information after the Plaintiff has transferred/sold or paid, and closed the

      accounts listed in Paragraph 38 and Paragraph 41.

44.   Defendants’ reporting derogatory information was inaccurate and misleading in

      that Defendants continued reporting information based on Defendants’ contract

      terms with Plaintiff, which were no longer enforceable upon transfer or payment

      of Plaintiff’s accounts, thereby rendering the disputed information “inaccurate”.

45.   Further still, even if any amount was still outstanding after the closing dates listed

      in Paragraph 41, Plaintiff declared bankruptcy on or about March 28, 2018 and

      received discharge on or about July 2, 2018; thus, any debt still existing would

      have been discharged in bankruptcy.

46.   Additionally, Defendants’ inaccurate reporting did not comply with the

      Consumer Data Industry Association’s Metro 2 reporting standards, which

      provides guidance for credit reporting and FCRA compliance.

47.   The Consumer Data Industry Association (“CDIA”) publishes the Metro 2

      (“Metro 2”) reporting standards to assist furnishers with their compliance

      requirements under the FCRA.

                                          Page !8 of 17
                                                     !
        CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 9 of 17




48.   Courts rely on such guidance to determine furnisher liability. See e.g. In re

      Helmes, 336 B.R. 105, 107 (Bankr. E.D. Va. 2005) (finding that "industry

      standards require that a debt discharged in bankruptcy be reported to a credit

      reporting agency with the notation `Discharged in bankruptcy' and with a

      zero balance due”).

49.   On information and belief, Defendants adopted and at all times relevant

      implemented the Metro 2 format.

50.   On information and belief, Defendants adopted the Metro 2 reporting

      standards and at all times relevant implemented the Metro 2 format as an

      integral aspect of their respective duties under the FCRA to have in place

      adequate and reasonable policies and procedures to handle investigations of

      disputed information.

51.   Despite Metro 2 Format’s instructions, Defendants failed to conform to the

      Metro 2 Format when reporting on Plaintiff’s accounts.

52.   To this end, the adverse reporting on the Plaintiff’s report departed from the

      credit industry’s own reporting standards and was not only inaccurate, but

      also materially misleading under the CDIA’s standards as well.

53.   A “materially misleading” statement is concerned with omissions to credit

      entries, that in context create misperceptions about otherwise may be

      factually accurate data. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147,

      1163 (9th Cir. 2009).

                                       Page !9 of 17
                                                  !
       CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 10 of 17




                      Equifax and BMO’s Inaccurate Reporting

54.   In Plaintiff’s credit report from Equifax dated sometime before December 14,

      2018, Equifax and BMO inaccurately reported that Plaintiff had scheduled

      payment amounts of two separate accounts.

55.   Specifically, Plaintiff had the following accounts (the “BMO Accounts”)

      reporting scheduled payments amounts:

      55.1.     BMO Harris Bank Account: 3543* - Closed: 10/2013 - Scheduled

                payment amount: $228

      55.2.     BMO Harris Bank Account: 6078* - Not Listed as Closed -

                Scheduled payment amount: $228

56.   This was inaccurate since the BMO Accounts had balances of $0, so it would

      be impossible for Plaintiff to have the scheduled payment amounts listed in

      Paragraph 55.

57.   Plaintiff had already paid and closed the BMO Account listed in Paragraph

      55.1 on October 2013, so it would be impossible for Plaintiff to have scheduled

      payment amounts due on the BMO Account listed in Paragraph 55.1.

58.   Further, the BMO Account listed in Paragraph 55.2 was transferred/sold and

      closed on September 2012, so it would be impossible for Plaintiff to have

      scheduled payment amounts due on the BMO Account listed in Paragraph 55.2.

59.   It was therefore inaccurate for Equifax and BMO to report that Plaintiff had

      the scheduled payment amounts listed in Paragraph 55.

                                      Page !10 of ! 17
       CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 11 of 17




                      Equifax and CITI’s Inaccurate Reporting

60.   In Plaintiff’s credit report from Equifax dated sometime before December 14,

      2018, Equifax and CITI inaccurately reported that Plaintiff had a scheduled

      payment amount reporting $843 on the CITI account listed in Paragraph 38.3

      (the “CITI Account”).

61.   This was inaccurate since the CITI Account had a balance of $0, so it would be

      impossible for Plaintiff to have scheduled payment amounts of $843 on the

      CITI Account.

62.   Further, Plaintiff had already paid and closed the CITI Account on July 2012,

      so it would be impossible for Plaintiff to have a scheduled payment amount

      of $843 on the CITI Account.

63.   It was therefore inaccurate for Equifax and CITI to report that Plaintiff a

      scheduled payment amount of $843 on the CITI Account.

                   Equifax and Chase’s Inaccurate Reporting

64.   In Plaintiff’s credit report from Equifax dated sometime before December 14,

      2018, Equifax and Chase inaccurately reported that Plaintiff had a scheduled

      payment amount of $287 on the Chase account listed in Paragraph 38.4 (the

      “Chase Account”).

65.   This was inaccurate since the Chase Account had a balance of $0, so it would

      be impossible for Plaintiff to have a scheduled payment amount of $287 on

      the Chase Account.

                                      Page 11
                                           ! of 17
                                                !
       CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 12 of 17




66.   Further, Plaintiff had already paid and closed the Chase Account in May

      2012, so it would be impossible for Plaintiff to have a scheduled payment

      amount of $287 on the paid and closed Chase Account.

67.   It was therefore inaccurate for Equifax and Chase to report that Plaintiff a

      scheduled payment amount of $287 on the Chase Account.

                   Equifax and Cenlar’s Inaccurate Reporting

68.   In Plaintiff’s credit report from Equifax dated sometime before December 14,

      2018, Equifax and Cenlar inaccurately reported that Plaintiff had a scheduled

      payment amount of $71 on the Cenlar account listed in Paragraph 38.5 (the

      “Cenlar Account”).

69.   This was inaccurate since the Cenlar Account had a balance of $0, so it

      would be impossible for Plaintiff to have a scheduled payment amount of $71

      on the Cenlar Account.

70.   Further, the Cenlar Account was transferred/sold and closed on or about May

      2012, so it would be impossible for Plaintiff to have a scheduled payment

      amount of $71 on the transferred/sold and closed Cenlar Account.

71.   It was therefore inaccurate for Equifax and Chase to report that Plaintiff had

      a scheduled payment amount of $71 on the Cenlar Account.

                  Equifax and CapOne’s Inaccurate Reporting

72.   In Plaintiff’s credit report from Equifax dated sometime before December 14,

      2018, Equifax and CapOne inaccurately reported that Plaintiff had a

                                      Page !12 of ! 17
       CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 13 of 17




      scheduled payment amount of $193 on a CapOne account listed in Paragraph

      38.6 (the “CapOne Account”).

73.   This was inaccurate since CapOne Account had a balance of $0, so it would

      be impossible for Plaintiff to have a scheduled payment amount of $193 on

      the CapOne Account.

74.   Further, Plaintiff had already paid and closed the CapOne Account in May

      2010, so it would be impossible for Plaintiff to have a scheduled payment

      amount of $193 on the paid and closed CapOne Account..

75.   It was therefore inaccurate for Equifax and CapOne to report that Plaintiff a

      scheduled payment amount of $193 on the CapOne Account.

               Re-Reporting Inaccurate Information After Dispute

76.   On or after December 14, 2018, Plaintiff disputed Equifax’s reporting

      regarding the BMO Accounts, CITI Account, Chase Account, Cenlar Account

      and CapOne Account pursuant to 15 U.S.C. § 1681i by notifying Equifax, in

      writing, of the incorrect and inaccurate credit information.

77.   Specifically, Plaintiff sent a letter to Equifax, requesting the above inaccurate

      and incorrect derogatory information be updated, modified or corrected as to

      the BMO Accounts, CITI Account, Chase Account, Cenlar Account, and

      CapOne Account.

78.   Equifax was required to conduct a reinvestigation into this specific debt on

      Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i.

                                       Page !13 of ! 17
       CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 14 of 17




79.   Upon information and belief, Equifax notified BMO, CITI, Chase, Cenlar, and

      CapOne of Plaintiff’s dispute.

80.   A reasonable investigation by BMO and Equifax would have indicated that

      they were reporting the BMO Accounts inaccurately.

81.   A reasonable investigation by CITI and Equifax would have indicated that

      they were reporting the CITI Account inaccurately.

82.   A reasonable investigation by Chase and Equifax would have indicated that

      they were reporting the Chase Account inaccurately.

83.   A reasonable investigation by Cenlar and Equifax would have indicated that

      they were reporting the Cenlar Account inaccurately.

84.   A reasonable investigation by CapOne and Equifax would have indicated that

      they were reporting the CapOne Account inaccurately.

85.   Instead, upon information and belief, Defendants re-reported that Plaintiff

      had a scheduled payment amounts on the BMO Accounts, CITI Account,

      Chase Account, Cenlar Account, and CapOne Account.

86.   Specifically, BMO and Equifax re-reported on the BMO Accounts that

      Plaintiff had the scheduled payment amounts listed in Paragraph 55.

87.   Specifically, CITI and Equifax re-reported that Plaintiff had a scheduled

      payment amount of $843 on the CITI Account.

88.   Specifically, Chase and Equifax re-reported that Plaintiff had a scheduled

      payment amount of $287 on the Chase Account.

                                       Page !14 of ! 17
       CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 15 of 17




89.   Specifically, Cenlar and Equifax re-reported that Plaintiff had a scheduled

      payment amount of $71 on the Cenlar Account.

90.   Specifically, CapOne and Equifax re-reported that Plaintiff had a scheduled

      payment amount of $193 on the CapOne Account.

91.   Defendants, upon receipt of Plaintiff’s dispute, failed to conduct an

      investigation or reinvestigation with respect to the disputed information as

      required by 15 U.S.C. § 1681i.

92.   Defendants failed to review all relevant information provided by Plaintiff in the

      dispute to Defendants, as required by and in violation of 15 U.S.C. § 1681i.

93.   Due to Defendants failure to reasonably investigate, Defendants further failed

      to correct and update Plaintiff’s information as required by 15 U.S.C. §

      1681i, thereby causing continued reporting of inaccurate information in

      violation of 15 U.S.C. § 1681i.

94.   Defendants’ continued inaccurate and negative reporting of the BMO

      Accounts, CITI Account, Chase Account,               Cenlar Account, and CapOne

      Account in light of their knowledge of the actual error was willful. Plaintiff is,

      accordingly, eligible for statutory damages.

95.   Also as a result of Defendants continued inaccurate and negative reporting,

      Plaintiff has suffered actual damages, including without limitation, fear of

      credit denials, out-of-pocket expenses in challenging Defendants’ inaccurate

      reporting, damage to Plaintiff’s creditworthiness and emotional distress.

                                        Page !15 of ! 17
       CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 16 of 17




96.   By inaccurately reporting account information after notice and confirmation

      of its errors, Defendants failed to take the appropriate measures as required

      under 15 U.S.C. § 1681i.

                             FIRST CAUSE OF ACTION
                         THE FAIR CREDIT REPORTING ACT
                          15 U.S.C. §1681 ET SEQ. (FCRA)

97.   Plaintiff repeats, re-alleges, and incorporates by reference all above paragraphs.

98.   The foregoing acts and omissions constitute numerous and multiple

      violations of the FCRA.

99.   As a result of each and every negligent violation of the FCRA, Plaintiff is

      entitled to actual damages, pursuant to 15 U.S.C. § 1681o(a)(1); and

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2),

      from Defendants.

100. As a result of each and every willful violation of the FCRA, Plaintiff is entitled

      to actual damages or damages of not less than $100 and not more than $1,000,

      pursuant to 15 U.S.C. §1681n(a)(1)(A); punitive damages as the court may

      allow, pursuant to 15 U.S.C. §1681n(a)(2); and reasonable attorney’s fees and

      costs pursuant to 15 U.S.C. §1681n(a)(3) from Defendants.

                             REQUEST FOR JURY TRIAL

101. Pursuant to the Seventh Amendment to the Constitution of the United States

      of America, Plaintiffs are entitled to, and demand, a trial be jury.



                                        Page !16 of ! 17
       CASE 0:19-cv-00564-MJD-BRT Doc. 1 Filed 03/07/19 Page 17 of 17




                              PRAYER FOR RELIEF

      Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the

following relief against Defendants:

      1. A declaratory judgment that Defendants’ actions as discussed herein are

         unlawful and an invasion of privacy;

      2. Plaintiff’s actual damages;

      3. Statutory damages of not less than $100 and not more than $1,000.00 to

         Plaintiff, pursuant to 15 U.S.C. § 1681n(a)(1), against each Defendant;

      4. An award of costs of litigation and reasonable attorney’s fees, pursuant to

         15 U.S.C. §§ 1681n(a)(3), against Defendants; and

      5. Any other relief the Court may deem just and proper.

                                              HYDE & SWIGART

Date: March 7, 2019                        By:/s/ Anthony Chester
                                              Anthony P. Chester (Bar No. 0396929)
                                              Robert L. Hyde (Bar No. 035109X)
                                              HYDE & SWIGART
                                              120 South 6th Street, Suite 2050
                                              Minneapolis, MN 55402
                                              Telephone: (952) 225-5333
                                              Facsimile: (800) 635-6425
                                              Email: tony@westcoastlitigation.com

                                               Attorneys for James Dupay




                                       Page !17 of ! 17
